UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7286



AARON S. PRETTY, JR.,

                                             Petitioner - Appellant,

          versus


RANDALL LEE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-618)


Submitted:     December 11, 2001         Decided:    December 20, 2001


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron S. Pretty, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron S. Pretty, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).      We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.     Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.    Pretty v. Lee, No. CA-00-618 (M.D.N.C.

filed July 5, 2001 & entered July 6, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                  2